Citation Nr: 1722005	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.   14-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back disability. 

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for radiation burns. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from October 1961 to November 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 1979 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In a January 1979 rating decision, the RO denied service connection for a back condition.  The Veteran filed a timely Notice of Disagreement (NOD) and perfected his appeal.  However, the matter was never transferred to the Board for adjudication. Therefore, the matter did not become final and remains on appeal.

In March 2015, the Board denied the Veteran's claim for entitlement to service connection for a lower back disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision and a concurrent order vacating the March 2015 denial, and remanding the Veteran's claim to the Board for reconsideration.

In February 2017, the Board remanded the matter for additional development.  The Board finds that there has not been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

Lower Back Disability 

In an October 2014 remand, the Board noted that the Veteran's lower back disorder,
"increased in severity during his second period of active service (between October 29, 1961 and November 22, 1961)."  The Board stated that, "this is plainly demonstrated by the fact that the Veteran was discharged from service for his back disorder after only 23 days of service in November 1961.  It is therefore presumed that the back disorder was aggravated during service."  The Board requested a medical opinion as to whether it was clear and unmistakable that the increase in severity was NOT beyond the natural progress of the preexisting back disability. 

After additional development, in March 2015 the Board denied the Veteran's claim for entitlement to service connection for a lower back disability. The Board found that the preponderance of the evidence is against the claim.  As noted above, the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision and a concurrent order vacating the March 2015 denial and remanding the Veteran's claim to the Board for reconsideration.  Specifically, the Court found that the Board's discussion of the January 2015 VA medical opinion was unclear.  The Court, further found that it was "unclear whether the Board found that the opinion established that the preponderance of the evidence established that the Veteran's condition did not increase in severity or whether clear and unmistakable evidence established that any such increase was due to the natural progression of the [Veteran's] condition."

In February 2017, the Board remanded the case for an addendum opinion.  The Board requested an opinion that addressed whether or not it is clear and unmistakable that the Veteran's preexisting back disability was not aggravated by service.  Furthermore, the Board requested that the examiner concede that the Veteran's back disability increased in severity during his brief second period of service. 

As a back disability was noted upon the Veteran's entry into active duty, the Veteran's claim of service connection for a lower back disability is being considered based on a theory of aggravation of a preexisting disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder").  The burden lies with the claimant to establish that the evidence is at least in equipoise as to whether his condition increased in severity during service. 38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(b) (2016); Wagner, supra.  In the February 2017 remand, the January 2015 examiner (or a suitable substitute) was asked to provide an opinion which addressed whether or not it was clear and unmistakable that the Veteran's preexisting back disability was not aggravated by service.  The Board conceded that the Veteran met his burden, therefore, the burden shifted to VA to show increase in disability was due to the natural progress of the condition. 38 U.S.C.A § 1153 (West 2015); 38 C.F.R. § 3.306(b) (2016); Wagner, supra.

In the March 2017 post-remand VA opinion, the examiner opined that the Veteran's back disability did not increase in severity during his brief period of service.  The examiner reported that it is clear and unmistakable that the increase in the lower back disability is due to natural progression of the condition, which he specifically related to his automobile accident.  The Veteran reported he had been in an automobile accident in his entrance examination.  The examiner noted that the Veteran stated he was "good except slight back and stomach trouble at times."  The Veteran was in service from October 29, 1961 to November 22, 1961.  A medical examination was done on November 5, 1961, on his seventh day in service and he was found to be disqualified for service.  In short, the examiner noted that those 6 days in service did not aggravate the Veteran's lower back disability. 

The March 2017 medical addendum opinion again found that the Veteran's back disability did not increase in severity; however, as noted above the Board had previously conceded that an increase occurred.  Thus, a new medical addendum opinion is requested while on remand. 
Whether new and material evidence has been received to reopen a previously denied claim for entitlement to compensation under 38 USC § 1151 for radiation burns

The Veteran requested that his previously denied claim for entitlement to compensation under 38 USC § 1151 for radiation burns be reopened in December 2014.  The claim was denied in January 2015 rating decision and a statement of the case (SOC) was issued on March 2017.  In this case, the Veteran requested that he be scheduled for a hearing via videoconference at the RO.  While the Veteran's request for a hearing was noted when the issue was certified to the Board, it does not appear that he has been scheduled for a hearing.  Moreover, there is no indication that he has withdrawn this request for a hearing. 

A Veteran has the right to a hearing before the issuance of a Board decision. 38 C.F.R §§ 3.103 (2016).  Accordingly, he should be scheduled for a videoconference hearing before the Board at the RO in Huntington, West Virginia. 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the 2015 examiner or an appropriate medical professional if the examiner is unavailable.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  The examiner must report that he/she has reviewed the claims file. If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following: 

Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase (the Board has as conceded an increase in severity in service) in service was due to the natural progression of the Veteran's preexisting lower back disability.  Please provide a complete explanation and rationale as to any opinion reached. 

For the purposes of the opinion, the Board is requesting that the examiner concede that the Veteran's back disability increased in severity during his second period of service, from October 1961 to November 1961. 

2.  Ensure that the information provided in the addendum opinion satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

3.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO solely with respect to the issue of entitlement to compensation under 38 USC § 1151 for radiation burns.  Notify the Veteran and his representative of the date, place, and time of the hearing.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


